Sullivan, J. P. (dissenting).
The circumstance upon which the motion court heavily relied and which the majority finds most compelling is defendant’s mental retardation. This characteristic is, unfortunately, common to all too many criminal defendants (see, e.g., People v Sass, 182 AD2d 861, lv denied 80 NY2d 837; People v Schwartz, 204 AD2d 973; People v Moore, 203 AD2d 900, lv denied 84 NY2d 830; People v Wilcox, 194 AD2d 820; People v Rowles, 188 AD2d 926) and hardly renders this "that 'rare’ and 'unusual’ case [which] 'cries out for fundamental justice beyond the confines of conventional considerations’ ” (People v Insignares, 109 AD2d 221, 234, quoting People v Belge, 41 NY2d 60, 62-63 [Fuchsberg, J., concurring]; see also, People v Reyes, 174 AD2d 87, 91).